Title: To George Washington from William Heath, 1 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point May 1. 1781.
                        
                        The enclosed news-paper came to hand the last evening. Major Flagg, who commands on the lines informs me that
                                Mr Pines one of our guides, had been below, where he learnt that it was currently reported the 17th
                            dragoons are to embark, and, it is said, Sir Henry Clinton with them—that Arnold is expected in New York—and is to command
                            on the lines.
                        Our situation at this post grows more alarming on account of provisions. Eight beef-cattle arrived here this
                            morning—I suppose a proportionable number are sent to the other posts—But not a barrel of the salted meat has yet come on
                            from Fish kill. The Commissary there writes he has done every thing in his power—the matter sits with the quarter master’s
                            department, to whom he has made repeated representations, and urged the necessity of the provisions being forwarded.
                        If the Commissary has contracted for a quantity of shad, and they are now taking of them an immediate relief
                            may be derived—They may be bloated and thrown in pickle and by the time they are brought here, they will be fit for use,
                            and will be very agreeable to the troops two or three days in the week. I have the honor to be with the highest respect,
                            Your Excellencys Most obedient servant
                        
                            W. Heath
                        
                    